
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1453
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2010
			Mr. Driehaus (for
			 himself and Mr. Chaffetz) submitted
			 the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Celebrating the 29th Congressional Art
		  Competition and commending the winners of the Competition on achieving a high
		  level of artistic scholastic aptitude.
	
	
		Whereas the Congressional Art Competition was initiated by
			 Members of the House of Representatives in 1982, led by Congressman Jim
			 Jeffords of Vermont and Congressman Fred Richmond of New York;
		Whereas the 29th Congressional Art Competition was hosted
			 in 2010 by Congressman Steve Driehaus of Ohio and Congressman Jason Chaffetz of
			 Utah;
		Whereas the Competition is a nationwide annual art
			 competition that allows high school students from all 50 States, the District
			 of Columbia, and United States territories to showcase their artistic
			 ability;
		Whereas over 400 offices participated in this year’s
			 Competition, making it the preeminent and most popular artistic event of the
			 second session of this Congress;
		Whereas the winning entries submitted from each district’s
			 office are evaluated by an esteemed panel of artistic experts;
		Whereas the reception for this year’s Competition
			 reception was held on June 17, 2010;
		Whereas the student winners from each district were
			 invited to Washington, DC, and the United States Capitol to celebrate their
			 artistic achievements and participate in the opening of the 2010 Congressional
			 Art Competition exhibit;
		Whereas as part of the 2010 Congressional Art Competition
			 reception, Tamara Harkavy, the Director of Artworks Cincinnati, and Robert
			 Marshall, professional artist and former Professor of Art at Brigham Young
			 University, led workshops for the student winners on the exceptional benefits
			 of art; and
		Whereas the winning artwork from each district will be
			 displayed proudly for a year in a tunnel leading to the United States Capitol,
			 serving as a welcome to all those who come to Washington, DC, and visit the
			 Capitol, the center of government and our Nation: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)celebrates the 29th anniversary of the
			 Congressional Art Competition; and
			(2)commends the
			 winners of the Competition on achieving a high level of artistic scholastic
			 aptitude in their respective Congressional District competitions.
			
